t c memo united_states tax_court estate of theodore j chamberlain deceased dale chamberlain personal representative petitioner v commissioner of internal revenue respondent docket no filed date joseph wetzel gary r defrang and russell a sandor for petitioner gerald w douglas for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a deficiency of dollar_figure in federal estate_tax of the estate of theodore j chamberlain decedent and an accuracy-related_penalty of dollar_figure for negligence under sec_6662 b unless otherwise indicated all section references are to the internal_revenue_code in effect at decedent's death and all rule references are to the tax_court rules_of_practice and procedure after concessions including respondent's concession of the penalty the sole issue remaining for decision is whether for purposes of sec_2518 decedent made a qualified_disclaimer of property having a value of dollar_figure or of any other amount that otherwise would have passed to him from his predeceased spouse as part of the residue of her estate we hold that decedent did not make a qualified_disclaimer in any amount findings_of_fact some of the facts have been stipulated and are incorporated herein by this reference at decedent's death on date he resided in portland oregon when the petition was filed the personal representative dale chamberlain dale resided in solana beach california decedent was predeceased by his wife of years june l chamberlain who died on date at the age of decedent was appointed personal representative of mrs chamberlain's estate on date he served in that capacity until his death in date at the age of decedent and mrs chamberlain had one child--dale decedent was a retired engineer who had spent most of his professional career working for the water department of the city of portland he had some responsibility for the design of the present portland water system mrs chamberlain had been a high school language teacher although the chamberlains were not employed in highly paid positions they lived frugally saved and invested as a result they accumulated estates sufficient to justify estate_planning in decedent and mrs chamberlain hired the portland law firm of meyer wyse to handle their estate_planning and to address their concerns about estate_taxes roger meyer and joshua kadish both partners at meyer wyse worked on the planning and administration of the chamberlains' estates and the firm of meyer wyse was the principal legal counsel for both estates mr meyer the firm's senior partner had known the chamberlains for many years and used to be their next-door neighbor in broad outline the estate plans of decedent and mrs chamberlain were simple and consistent each wished the other to receive all or the bulk of his or her estate and that after both their deaths dale would inherit their property on date mr kadish wrote to decedent and mrs chamberlain and explained the use of disclaimers as follows at your request we have revised our previous drafts to include a so-called family residuary_trust this trust could also be called a bypass or disclaimer_trust as i explained to you over the phone it will allow the surviving_spouse to analyze the family financial situation for a 9-month period following the deceased spouse's date of death the surviving_spouse can then make a decision regarding how much money it would be prudent to direct into this trust for tax planning purposes the 9-month period gives the surviving_spouse ample time to consult with us and other financial advisers and to make a decision this type of arrangement allows maximum flexibility in formulating your estate plan what mr kadish was referring to of course was the use of a disclaimer by the survivor of the first to die to cause an amount in the predeceasing spouse's estate up to the amount of the unified_credit to pass for the benefit of dale and thus reduce the taxable_estate of the survivor for federal estate_tax purposes relying on mr kadish's advice that they did not have to decide during their lifetimes whether to use the unified_credit in their wills on date decedent and mrs chamberlain executed the mutual wills’ that meyer wyse had prepared for them these wills were consistent with the points made by mr kadish in his date letter in her will mrs chamberlain made a dollar_figure specific_bequest to dale and ' the use of the term mutual_wills does not imply that the wills were executed pursuant to any type of contract see mcginn v gilroy p 2d or dukeminier johanson wills trusts estates 3d ed bequeathed the residue of her estate to decedent if he should survive her her will provided in the event of a disclaimer by decedent that the disclaimed portion of the residuary_estate would pass to the family residuary_trust under the terms of the family residuary_trust decedent would be entitled during his lifetime to the trust's net_income as well as such sums from the principal of the trust as the trustee deems necessary or advisable for his health education support and maintenance to enable him to maintain the standard of living which he maintained in my lifetime the support power at his death the principal of the trust was to be distributed to the descendants of decedent and mrs chamberlain mrs chamberlain's will provided that should decedent disclaim his interest in the family residuary_trust the disclaimed property would be distributed as if decedent had predeceased her with the exception of mrs chamberlain's specific_bequest to dale decedent's will contained provisions that mirrored the provisions of mrs chamberlain's will within a week after mrs chamberlain's death on date decedent informed mr meyer of mrs chamberlain's death and they began a series of conversations concerning mrs chamberlain's estate in those conversations decedent expressed to mr meyer his interest in minimizing the estate_tax liability of mrs chamberlain's estate in order to maximize the value of the assets that would ultimately go to dale on date mr meyer wrote the following ina memo exhibit 4-d to mr kadish june chamberlain passed away december i am going to meet with ted chamberlain on saturday morning the 19th please review the file and let me know what specific information if any we need i will try to get a listing of all property from him and bank accounts i understand everything is jointly held mr kadish wrote his response to mr meyer on exhibit 4-d below mr meyer's text mr kadish asked mr meyer to get a precise list of all assets debts and how they are held reminded him that we have mos to disclaim and advised that i believe disclaimer of some types of jt property are now possible subseguently mr meyer accompanied decedent to the bank to help him inventory the contents of decedent's and mrs chamberlain's safe deposit box decedent and mr meyer organized the contents of the safe deposit box according to the type of ownership_interest in each asset assets owned outright by decedent assets that had been held jointly by decedent and mrs chamberlain and assets that had been owned outright by mrs chamberlain shortly after mrs chamberlain's death decedent became preoccupied with his financial security and started taking a very cautious approach to the management of his financial affairs decedent became hesitant to take any_action concerning his financial affairs such few actions that he did take were only after extensive consultation with dale and decedent made very few changes to his investments also during decedent's health deteriorated to the point where he could no longer care for himself and required full-time help at home however decedent's mental acuity remained unimpaired he was competent to execute a disclaimer at all relevant times in late date and early date decedent prepared x inch pages exhibit 5-e on which petitioner primarily relies to support the contention that decedent made a valid disclaimer under oregon state law and sec_2518 exhibit 5-e was found by mr wetzel petitioner's trial counsel in this case in the files of meyer wyse along with exhibit h discussed infra after this discovery petitioner asserted that the pages found by mr wetzel constitute decedent's written disclaimer only of the handwritten pages in exhibit 5-e were originals--the remaining pages were photocopies four of the five original pages were handwritten by decedent on the reverse side of meals--on-wheels menus another page was on some of the duplicates decedent added information in blue ballpoint pen but the additions are not material to the issues in this case handwritten and initialed by dale on a sheet of paper from a yellow legal pad moreover although exhibit 5-e comprise sec_12 pages only of the pages were different from each other and of those pages were photocopies ----the other pages were duplicates exhibit 5-e listed all property consisting of securities bank accounts and the family residence that decedent owned outright was entitled to as surviving joint tenant or would receive as part of the residue of mrs chamberlain's estate five of the pages contain information on marketable_securities mostly bonds and are organized by the months in which interest payments were to be received the first page for example was entitled january july tally on each page decedent drew several columns to record information about each security including columns for the security name account number payment_date par_value interest rate maturity and location of the security there was also a column in which decedent marked each asset with a t jt or j to identify the original source of the asset under the column headings decedent grouped the securities into headings treasury coupon and registered the succeeding pages followed this same approach but contained two tables on each page each covering two calendar months the second page for example contained tables entitled feb august tally and march sept none of the pages were signed but decedent had initialed and dated the bottom right corner of the first page the following is an example of the information presented in exhibit 5-e for treasury bonds paying interest in january and date january july tally treas payment treas time account to bank dates amount no t d 20k t bill week 9900-xx wsnb jt 80k t bill week 9900-xx wsnb jt 45k t bill week 9900-xx wsnb j 45k t bill week 4400-xx wsnb t total 190k treasuries on or around date when dale was in portland for the holidays he sat down with decedent at the kitchen table to discuss decedent's_estate plan and reviewed the first pages of exhibit 5-e decedent had prepared exhibit 5-e identifying which assets had been mrs chamberlain's property which assets were decedent's property and which assets were jointly owned by decedent and mrs chamberlain and discussed it with dale as a step in effectuating his estate plan while reviewing exhibit be decedent told dale that he planned to disclaim the assets that were in mrs chamberlain's name which were marked on exhibit 5-e with a j on date mrs chamberlain's date of -- - death the assets marked j on exhibit 5-e by decedent had a fair_market_value of dollar_figure decedent failed to designate dollar_figure of assets listed in exhibit 5-e and designated an additional dollar_figure and dollar_figure worth of assets as jt and t respectively that were subsequently listed on mrs chamberlain's probate inventory probate inventory referred to collectively with exhibit 5-e as the documents as being part of her probate_estate during dale's visit to portland he and decedent jointly produced an additional pages of exhibit 5-e that reflect decedent's and dale's efforts to determine the total value of decedent's and mrs chamberlain's property the first of these pages which is in decedent's handwriting is entitled tally the top half of the page contains tables summarizing bank account stock and credit_union information with details similar to those found in the first pages such as account number or security name ownership_interest or value and an identification of ownership on the bottom half of the page under the heading dec decedent summarized the values of each type of asset in which he had an interest such as treasuries stock and house and calculated a total value of dollar_figure an additional page entitled tally contains totals for treasury coupon and registered bonds and appears to be the worksheet decedent used to determine the values of the categories of bonds that he used to calculate his gross assets both pages were initialed tjc and dated in the top right corner the third page was written on a piece of paper from a yellow legal pad and is in dale's handwriting except the title total worth and page number which are in decedent's on this page under headings for treasuries coupon bonds registered bonds bank accounts and stock dale listed certain assets identified them with a t jt or j and listed their values in addition to the dollar_figure worth of assets designated j by decedent dale designated an additional dollar_figure worth of assets on this page as j assets that decedent had not previously identified as j assets the top right corner of this page had been initialed dgc and dated by dale it did not contain decedent's signature or initials throughout the pages of exhibit 5-e many items were marked or circled in various colors of pen and pencil some of the pages also bear reminder notes for decedent's use for example near the bottom of the first page in blue pen decedent wrote working on tjc where is it on another page the numbers and were circled and are decedent's abbreviations for february and august decedent wrote call state for dope on the page reporting bonds that paid interest in april and october decedent wrote next to one of the entries first optional call date watch for call date check with usnb in date while mr meyer was obtaining valuation figures for use in the probate inventory mr kadish prepared a disclaimer that he and mr wyse had intended decedent to sign exhibit 8-h page of exhibit 8-h listed all the classes of mrs chamberlain's property page of exhibit 8-h stated a specific amount dollar_figure as being disclaimed exhibit 8-h did not list any assets because messrs meyer and kadish planned to wait until the values of all of mrs chamberlain's probate assets had been determined before deciding which assets to include in the disclaimer to that effect in a memo to the june chamberlain probate file mr meyer wrote attached is the file you can see a very nice memorandum from john about disclaimers i will need to make up a total list of joint bonds as well but we won't pick those up right now but we're going to have to make a quick decision let's get what were sic talking about we'll value them and then see how many more we want to add to the pile the area code for portland oregon is the telephone number is assigned to the bond and coupon section of the oregon state treasury exhibit 8-h also contained a provision that was designed to ensure that if decedent should disclaim his survivorship interest in any joint_tenancy property it would not pass to him as part of the residue of mrs chamberlain's estate to the extent that property passes by reason of this disclaimer to the residue of my deceased spouse's estate and to the extent that i have an interest in the residue of my deceased spouse's estate pursuant to sec_5 of her will i hereby make the following further disclaimer with respect to the residuary provision of sec_5 i disclaim the right to receive the sum of dollar_figure from the residue of my wife's estate as provided in sec_5 and acknowledge that this disclaimed sum shall be distributed to the trustee to be held as described in the family residuary_trust established in that section due to inadvertence messrs meyer and kadish never completed exhibit 8-h by listing the assets to be disclaimed therein and decedent never signed exhibit 8-h or its equivalent according to mr meyer it was intended to have been done and wasn't done other than exhibit 8-h no other document specifically identified as a written disclaimer was prepared by decedent or by anyone else on his behalf none of the documents admitted into evidence including the pages of exhibit 5-e and the probate inventory refer to any specific disclaimed assets of any kind on date acting in his capacity as personal representative of the estate of mrs chamberlain decedent signed the probate inventory and caused it to be filed with the local probate_court which was done in date the probate inventory had been prepared by messrs meyer and kadish with the assistance of decedent and listed the assets included in mrs chamberlain's probate_estate as valued on date her date of death total values of the assets listed were as follows cash and eguivalents dollar_figure bonds dollar_figure stocks dollar_figure total inventory dollar_figure the probate inventory filed with the probate_court did not refer to any disclaimer of any assets by decedent on date a federal estate_tax_return form_706 was filed with the internal_revenue_service by decedent on behalf of the estate of mrs chamberlain on the form_706 line decedent reported a gross_estate of dollar_figure including dollar_figure of jointly owned property and on line total allowable deductions of dollar_figure which included a marital_deduction of dollar_figure decedent reported a taxable_estate of dollar_figure and calculated a tentative_tax of dollar_figure and an allowable unified_credit of dollar_figure subtraction of the allowable unified_credit from the tentative_tax amount produced the form_706 was due_date see sec_20_6075-1 estate_tax regs no extension request was filed presumably because it was clear that mrs chamberlain's estate would not be taxable because of the availability of the marital_deduction and the unified_credit -- - an amount less than zero accordingly decedent reported zero estate_tax liability on line of the form because the entire tentative_tax had been absorbed by the unified_credit in date subsequent to the death of decedent in date mr meyer met in chambers with judge lee johnson of the oregon circuit_court for multnomah county probate department to discuss a proposed order of distribution for mrs chamberlain's estate different from that provided by her will mrs chamberlain's will provided that the residue of her estate was to pass to decedent or to the extent disclaimed the family residuary_trust because decedent had died messrs meyer and kadish considered it unnecessary to distribute the assets to a_trust and then redistribute them from the trust to dale on date the probate department of the oregon circuit_court for multnomah county in an order signed by judge johnson authorized an order of distribution for mrs chamberlain's estate under which all remaining assets of the estate after payment of expenses were to be distributed to dale on date a federal estate_tax_return form_706 was timely filed with the internal_revenue_service by petitioner the estate of decedent on the form_706 line petitioner reported a gross_estate of dollar_figure on part of the form_706 the recapitulation of the gross_estate showed the following date of death value amounts schedule a -- real_estate dollar_figure schedule b -- stocks and bonds big_number schedule c -- mortgages notes and cash big_number schedule f --- other miscellaneous property big_number total gross_estate big_number on the form line the estate reported total allowable deductions of dollar_figure and on line a taxable_estate of dollar_figure these amounts did not include the assets of mrs chamberlain's estate that petitioner claims were disclaimed under sec_2518 and passed directly to dale from mrs chamberlain's estate ultimate findings_of_fact at no time did decedent execute a written disclaimer of any kind within the meaning of sec_2518 or oregon law at no time did decedent execute any written document by means of which he irrevocably refused to accept assets otherwise passing to him from the estate of mrs chamberlain at no time did decedent execute a document that specifically identified any interest in property disclaimed by him opinion the chamberlains' estate plan provided that the bulk of the estate of the first of them to die would be bequeathed to the surviving_spouse and then to dale after the death of the survivor because of the 100-percent marital_deduction for property passing to the surviving_spouse such a plan by its terms fails to take advantage of the unified_credit in the estate of the first spouse to die this causes the taxable_estate of the surviving_spouse to be larger than it would have been if an amount equal to the unified_credit in the estate of the first spouse to die had passed directly to the object or objects of their joint bounty the technique for using the unified_credit in the estate of the first spouse to die that meyer wyse discussed with decedent and mrs chamberlain was to have the surviving_spouse disclaim all or part of his or her interest in the estate of the first to die using this technigue would ensure that the unified_credit would be fully used in the estates of both spouses by bequeathing the residuary_estate to the surviving_spouse and providing for the disposition of any property disclaimed the wills enabled the surviving_spouse with the benefit of current asset valuations to evaluate his or her financial needs and decide whether to disclaim and if so how much to disclaim so as to use the unified_credit to the extent consistent with his or her evaluation of his or her own needs see manning et al on estate_planning through 5th ed petitioner contends that decedent disclaimed his interests in the probate property of mrs chamberlain by substantially complying with sec_2518 and oregon law and should be treated as having never received the disclaimed interests for federal estate_tax purposes respondent contends that decedent did not -- - make a qualified_disclaimer under sec_2518 or otherwise substantially comply with sec_2518 so that the interests in property alleged to be disclaimed are properly included in decedent's gross_estate i did decedent make a qualified_disclaimer sec_2033 includes in the gross_estate the value of all property to the extent of the interest of the decedent at the time of death sec_2046 incorporates the provisions of sec_2518 which governs disclaimers of property interests for federal gift_tax purposes under sec_2046 a qualified_disclaimer meeting the requirements of sec_2518 results in the disclaimant's being treated as having never received the disclaimed interest in property for federal estate_tax purposes instead as provided by sec_25_2518-1 gift_tax regs the interest is considered as passing directly to the persons entitled to receive the property as a result of the disclaimer sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property subtitle b concerning estate_and_gift_taxes shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 defines a qualified_disclaimer as follows the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if-- such refusal is in writing such writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of-- a the day on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either-- a to the spouse of the decedent or b to a person other than the person making the disclaimer a acceptance of assets or income decedent's compliance with sec_2518 b is not at issue in this case because there is no evidence that decedent acting in his personal capacity accepted any of the assets in dispute or the income paid thereon b passage of the assets sec_2518 requires that the interest in property disclaimed pass without any direction on the part of the disclaimant to the decedent's spouse or a person other than the disclaimant in the case at hand if an effective disclaimer had occurred the interests in property disclaimed by the decedent would have passed to the family residuary_trust created by mrs chamberlain's will sec_25_2518-2 gift_tax regs provides that if a surviving_spouse disclaims the survivor's retention of a right to beneficial_enjoyment thereof will cause the survivor to be treated as directing its beneficial_enjoyment unless such right is limited by an ascertainable_standard decedent's beneficial_enjoyment of the family residuary_trust was limited to an income_interest and the support power both are ascertainable standards see sec_25_2518-2 example gift_tax regs thus decedent's beneficial interests in the family residuary_trust would not have invalidated an otherwise valid disclaimer under sec_2518 had one been made c there is no written instrument containing an irrevocable and unqualified refusal of an interest in property in general a disclaimer or renunciation is a refusal to accept the ownership of property or rights with respect to property h rept 1976_3_cb_735 a 'qualified disclaimer' means an irrevocable and ungualified refusal to accept an interest in property that satisfies four conditions including the condition that the refusal must be in writing id pincite c b pincite the person making the disclaimer must in the written disclaimer instrument affirmatively and unequivocally renounce his right to a property interest in amanner that is not subject_to revocation or retraction the evidence in the record does not satisfy this standard sec_2518 specifically requires the irrevocable and unqualified refusal to be made in a written instrument neither of the documents nor any other writing in the record contains any language manifesting the intent of decedent to renounce his interest in any of mrs chamberlain's probate assets the notations and items on exhibit 5-e only evidence decedent's efforts after he became preoccupied with his financial security to inventory and classify his assets after mrs chamberlain's death and to determine his gross assets while decedent may have intended to use the information in exhibit 5-e in planning to disclaim assets with few exceptions as described supra the text in exhibit 5-h is limited to headings for columns and entries describing or identifying the assets listed such as t bill portland water and pg e the many markings and notes found on the pages of exhibit 5-e are consistent with our conclusion that decedent prepared exhibit 5-e for his own use namely a determination of his gross assets as well as the steps he should take and when he could expect to receive income at various times during the year what we have not found on exhibit 5-e is an irrevocable and ungualified refusal by decedent to accept any interest in property otherwise passing to him under the will of mrs chamberlain nor did the probate inventory that decedent filed in the local probate_court in date contain an unequivocal irrevocable renunciation by decedent of any interest in any of the property listed therein it was as personal representative of mrs chamberlain's estate and not in a personal capacity that decedent was required to file a probate inventory there was nothing unusual about the form or content of the probate_court inventory that distinguished it from those that are routinely filed by personal_representatives the probate inventory contained no language manifesting an intent on the part of the decedent to disclaim his interest in any property listed therein in sum there is simply no evidence in the record that decedent irrevocably refused his interests in the residue of mrs chamberlain's estate in a written instrument if at all decedent therefore failed to satisfy an essential requirement of sec_2518 consequently regardless of whether petitioner can meet the other reguirements of sec_2518 we hold that decedent did not make a qualified_disclaimer - - d no written disclaimer designates the property being disclaimed sec_25_2518-2 gift_tax regs requires that the written disclaimer identify the property being renounced and be signed by the disclaimant or his legal_representative the purpose of this requirement along with the requirement of sec_2518 concerning delivery of the disclaimer discussed infra is to avoid disputes about whether an interest in property was disclaimed see stephens et al federal estate_and_gift_taxation par a 7th ed bittker lokken federal income_taxation of income estates gifts par pincite 2d ed on brief petitioner contends that assets valued at dollar_figure on mrs chamberlain's date of death were disclaimed petitioner's list of assets alleged to be disclaimed by decedent does not simply include the residue of mrs chamberlain's estate--it includes all her probate assets inasmuch as mrs chamberlain's will provided a dollar_figure pecuniary_bequest to dale we fail to see how decedent could have disclaimed all the probate assets petitioner also claims that decedent identified the assets that he was disclaiming by marking them with a j yet only dollar_figure worth of assets was designated j by decedent on exhibit 5-e another dollar_figure worth of assets were designated j -- - by dale that leaves close to dollar_figure of assets that was marked jt that were not marked at all or that were merely listed on the probate inventory thus even if designating certain assets as j was sufficient for purposes of sec_2518 the guestion of what other assets were disclaimed would still be unresolved according to sec_25_2518-2 gift_tax regs the writing must identify the interest in property disclaimed we take that to mean that the writing itself not extrinsic evidence must specify the assets that are being disclaimed accordingly inasmuch as decedent failed---within the four corners of a written disclaimer instrument--to identify any assets as being disclaimed we hold that he did not comply with sec_25_2518-2 gift_tax regs be delivery of written disclaimer sec_2518 and sec_25_2518-2 gift_tax regs require delivery of the written disclaimer to the transferor of the interest the transferor's legal_representative or the holder of legal_title to the property such as a trustee within the applicable 9-month period where the disclaimant is also the legal_representative of the estate this requirement is satisfied when the disclaimant signs the written disclaimer see 100_tc_42 ndollar_figure citing 974_f2d_894 7th cir affg t c memo - - decedent had not yet been appointed personal representative of mrs chamberlain's estate when he prepared exhibit 5-e although decedent was the personal representative of mrs chamberlain's estate when he signed the probate inventory as discussed supra the probate inventory could have no operative effect as a disclaimer by decedent in his own right inasmuch as he signed it in a fiduciary capacity il state law compliance prior to enactment of sec_2518 by the tax reform act of publaw_94_455 sec b 90_stat_1893 the tax consequences of an effective disclaimer were prescribed under several code sections these sections did not provide definitive rules as to what constituted a disclaimer for federal estate gift or generation skipping transfer_tax purposes federal transfer_taxes they relied in part on local law to determine whether a valid disclaimer had been made see 37_tc_147 as a result the federal tax consequences of a disclaimer could depend on its treatment under local law and on the type of transfer_tax being imposed see h rept supra pincite congress enacted sec_2518 see eg sec_2041 b disclaimers of general powers of appointment sec_2055 and sec_2056 estate_tax charitable and marital_deduction provisions sec_25 l c gift_tax regs disclaimer must comply with local law in order to be valid for gift_tax purposes - - with the intention of providing definitive rules for disclaimers that could be uniformly applied among the states with all three of the federal transfer_taxes id the enactment of sec_2518 made compliance with state law alone insufficient to establish that a valid disclaimer has been made for purposes of the federal transfer_taxes even if the disclaimer complies with state law it will not be a qualified_disclaimer for purposes of sec_2518 unless it also satisfies the requirements of sec_2518 c see estate of hennessy v united_states aftr 2d ustc par big_number s d ind sec_25_2518-2 example gift_tax regs bittker lokken supra par pincite nevertheless a disclaimer will not be treated as a qualified_disclaimer under sec_2518 unless it is effective under applicable local law this is because state law determines whether or not a property interest has passed see estate of bennett v commissioner supra pincite under oregon law the common-law right to disclaim has been supplanted by the uniform disclaimer of transfers by will intestacy or appointment act see or rev stat sec_112 through or rev stat sec_112 and comment uniform disclaimer of transfers by will intestacy or appointment act sec_5 uniform act oregon revised statutes sec_112 provides generally that an heir legatee or devisee may disclaim the right of succession to any property by delivering to the decedent's personal representative a written instrument disclaiming the property the written disclaimer must describe the property interest disclaimed declare the disclaimer and the extent thereof and be signed by the disclaimant a copy of the disclaimer may--but need not---be filed in the court exercising probate jurisdiction see or rev stat sec_112 for essentially the same reasons that decedent has failed to satisfy sec_2518 decedent's actions also fail to satisfy oregon revised statutes sec_112 although no specific language is required by oregon revised statutes sec_112 the disclaimer must meet the requirements set forth in the statute and must be incorporated into a written instrument see palmer v white p 2d or ct app as discussed supra decedent did not make a refusal in writing to accept property or an interest in property and therefore did not declare the disclaimer and the extent thereof in the written disclaimer instrument for purposes of oregon law see or rev stat sec_112 moreover decedent failed to describe or designate the particular property being disclaimed as required by sec_2518 and sec_25_2518-2 gift_tax regs for federal transfer_tax purposes and as required by oregon revised statutes sec_112 - - on brief petitioner acknowledges----and correctly so--that we are not bound by the date order of distribution of mrs chamberlain's estate issued by the local probate_court legal rights and interests in property and transfers thereof are created and determined by state law but the manner in which and the extent to which such rights and interests shall be subjected to federal tax are determined by federal_law see 317_us_154 309_us_78 estate of sweet v commissioner 234_f2d_401 10th cir affg 24_tc_488 estate of bennett v commissioner t c pincite see also 15_f3d_138 9th cir federal_law controlled whether disclaimant had an interest in his mother's estate subject_to federal_tax_lien but state law controlled whether disclaimant had any interest in property lienable or not an order or judgment of a state trial_court obtained or entered in a nonadversarial proceeding is not binding as between one or more parties to such proceeding and the united_states with respect to income or estate_tax imposed by federal legislation estate of bennett v commissioner supra pincite see also 387_us_456 estate of sweet v commissioner supra pincite 226_f2d_105 10th cir accordingly we hold that decedent did not disclaim any property in accordance with oregon law - - tilt did decedent substantially comply a substantial compliance doctrine petitioner argues despite decedent's failure to comply with the literal reguirements of sec_2518 that decedent nonetheless substantially complied with sec_2518 because he intended to disclaim the assets at issue accurately described the assets to be disclaimed in the documents and delivered the documents to himself as personal representative the doctrine_of substantial compliance has its origins in equity and is designed to avoid hardship in cases where a party does all that can reasonably be expected of him but he nonetheless has failed to comply with the requirements of a statutory provision see 719_f2d_1001 9th cir this court has applied the substantial compliance doctrine and excused taxpayers from strict compliance with procedural regulatory requirements provided that the taxpayer substantially complied by fulfilling the essential statutory purpose see eg 81_tc_709 74_tc_458 67_tc_1071 67_tc_736 42_tc_308 most cases in which we have applied the doctrine_of substantial compliance were alleged failures to make an election in accordance with applicable regulations ’ the making of an election is involved where a taxpayer has a choice of two methods of computing his tax each of which is legal 31_tc_655 affd per curiam 272_f2d_945 6th cir the effect of an election is generally limited to tax consequences in contrast a disclaimer has both tax and nontax consequences insofar as its validity under sec_2518 depends on the passage of property under state law see estate of bennett v commissioner supra moreover if a decedent makes a valid disclaimer there is no elective tax treatment under sec_2518 the property will perforce be treated as if it had never passed or been transferred to the decedent federal tax questions of substantial compliance have arisen only on rare occasion outside the election context compare ’ see eg 896_f2d_218 7th cir 843_f2d_224 6th cir 89_tc_327 783_f2d_1201 5th cir affg 83_tc_831 81_tc_709 74_tc_458 69_tc_837 67_tc_1071 67_tc_736 61_tc_5 60_tc_910 47_tc_218 affd per curiam 391_f2d_930 5th cir 42_tc_308 41_tc_214 thurman v commissioner t c memo rockwell inn ltd v commissioner tcmemo_1993_158 --- - 109_tc_258 no substantial compliance found where petitioners failed to obtain an appraisal required by sec_1_170a-13 income_tax regs of nonpublicly traded stock that they donated affd per curiam 166_f3d_332 4th cir with 100_tc_32 substantial compliance with that regulation found where petitioners obtained a qualified_appraisal but did not attach a written report to their return see also estate of bennett v commissioner supra pincite discussing in re will of witz n y s 2d sur ct attempted disclaimer treated as in substantial compliance with state statute in other cases in which a substantial compliance claim has been raised we have consistently required specific contemporaneous and incontrovertible evidence of a binding election to accept the tax consequences imposed by the section we are not at liberty to infer that an election existed when the unequivocal proof required by congress does not exist tipps v commissioner supra pincite 63_tc_316 see also 83_tc_831 the taxpayer must exhibit in some manner within the time prescribed by the statute his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by that section affd 783_f2d_1201 5th cir 60_tc_910 thus a prereguisite to seeking relief under the substantial compliance doctrine is a showing that the taxpayer wished to avail himself of a certain tax treatment and attempted to comply with the applicable_requirements finally there is no defense of substantial compliance for failure to comply with the essential requirements of the governing statute see 896_f2d_218 7th cir see also tipps v commissioner supra pincite 69_tc_837 rockwell inn ltd v commissioner tcmemo_1993_158 moreover substantial compliance cannot be applied if to do so would defeat the policies of the underlying statutory provisions see sawyer v county of sonoma supra pincite we have examined the specific requirements of sec_2518 to determine whether they relate to the substance or essence of the statutory and regulatory scheme see young v commissioner supra pincite tipps v commissioner supra we have also examined the legislative_history of sec_2518 see eg 41_tc_214 taylor v commissioner supra pincite see also 355_f2d_688 2d cir if a requirement of a statute is so essential a part of the plan that the legislative intent would be frustrated by a - - noncompliance then it is mandatory vaughn v john c winston co 83_f2d_370 10th cir congress enacted sec_2518 in order to provide definitive and uniform disclaimer rules for purposes of the federal transfer_taxes from the legislative_history and text of sec_2518 it is clear that above all else a valid disclaimer requires an irrevocable and unqualified refusal expressed in writing to accept an interest in property the policy underlying the requirements of sec_2518 is to ensure that only actual and verifiable refusals of an interest in property made without the benefit of hindsight are treated as disclaimers for purposes of the federal transfer_taxes see 19_fsupp2d_1047 d neb citing bittker lokken supra par pincite essential to the furtherance of this policy is the requirement that an irrevocable and unqualified refusal be made timely in a written instrument unless the intent to disclaim is expressed in writing the disclaimant retains a degree of control_over the property after the purported disclaimer because he can freely withdraw the disclaimer after the fact because the disclaimant is able to withdraw an equivocal disclaimer after the fact when the purported disclaimer is claimed to have occurred it is impossible to determine whether the property will ultimately vest in the taxpayer or some other person see estate of lute v - -- united_states supra bittker lokken supra with hindsight the disclaimant could later decide whether or not to treat the equivocal instrument as a disclaimer or keep the property we had similar concerns in valdes v commissioner t1t c where we rejected a claim of substantial compliance that congress fixed a deadline of date for making the election suggests that a taxpayer was not to be allowed to file an ambiguous statement which would permit him to wait and see whether the benefits would outweigh the burdens of the election in his individual case rather as a minimum the taxpayer is required to definitely commit himself as to whether he elects to have sec_172 d apply b no persuasive evidence of disclaimer from the inception of this case petitioner's counsel has characterized respondent's determination not to recognize decedent's alleged disclaimer as a reliance on technicalities according to petitioner the government's approach to these cases is always an approach which wants to find some minute defect in what the taxpayer did and then deny congressionally granted tax benefits based on that minute defect in the absence of a written disclaimer petitioner has relied on the testimony of dale with that of messrs meyer and kadish the attorneys who handled the estates of the chamberlains collectively witnesses to establish that decedent substantially complied with sec_2518 petitioner's intent to disclaim according to petitioner everyone agrees that mr chamberlain decedent intended to disclaim petitioner apparently believes that the mere showing of intent without any actions on the part of the decedent in furtherance of his intent is sufficient for a showing of substantial compliance we disagree see 74_tc_458 dunavant v commissioner supra 67_tc_1071 valdes v commissioner supra even if decedent told dale and mr meyer that he intended or wished to or did disclaim the assets marked j or the assets solely owned by mrs chamberlain at her date of death an oral statement to any of those effects would not and does not satisfy the requirement that the refusal be in writing see sec_2518 at trial dale testified that decedent had discussed disclaiming the probate assets with him for a long time and that decedent planned to disclaim the amount that would absolutely minimize taxes down to the last dollar no part of dale's testimony however concerned his actual knowledge of a disclaimer dale never witnessed the decedent take any actions to disclaim and there is no indication that decedent ever told dale that he had done something that he intended to be legally operative as a disclaimer dale could not remember asking decedent whether he was going to have a specific disclaimer document prepared and did not remember decedent's saying that he was going to have a written disclaimer prepared for him finally when asked by the court whether he had discussed the alleged disclaimer with meyer wyse dale equivocated and backtracked in his testimony first saying that he did not have a conversation about the disclaimer until after date the due_date for filing the estate_tax_return for mrs chamberlain in further questioning dale admitted that he could not recall being aware of the alleged disclaimer at the time he signed the form_706 estate return for decedent's_estate which had been prepared by mr kadish and could not recall whether he first became aware of the alleged disclaimer in connection with the audit of petitioner's form_706 or at some earlier date the testimony offered by messrs kadish and meyer regarding decedent's intent is also unpersuasive mr meyer testified that decedent told him he was disclaiming the j assets when they met in date mr kadish testified that he and mr meyer considered this in taking the position that decedent had disclaimed based upon his rather detailed outline of june’s separate assets which he signed and also the probate inventory which he signed and coupled with his intention which was repeatedly i believe expressed to mr meyer that he wished to disclaim all these assets we took the position that that constituted in effect a disclaimer mr kadish admitted in testimony that he had never discussed the topic of disclaimer with decedent but that instead he had relied on what mr meyer told him about decedent's intentions if messrs meyer and kadish were confident that decedent's expression of intent to disclaim in date constituted a disclaimer then why did they prepare exhibit 8-h a draft of a written disclaimer in date if exhibit 8-h were superfluous why would mr meyer admit in testimony that his firm had been negligent in failing to see to it that decedent executed exhibit 8-h if petitioner's position carried any weight which it does not a great portion of it would fall on petitioner's contention that exhibit 5-e satisfied the written disclaimer requirement of sec_2518 according to petitioner the purpose of exhibit 5-e was to identify which assets were mom's mrs chamberlain's property which were his decedent's property and which were joint property to effect the plan to settle the estate the estate plan he had for a long time discussed disclaiming j assets and while we were going over this document he was talking about these would be the assets he would disclaim petitioner's testimony was in the subjunctive future tense and does not say that exhibit 5-e was a disclaimer or even intended to be one if decedent had intended exhibit 5-e to be a disclaimer we believe that he would have considered it important -- - enough to show it to mr meyer decedent's longtime acquaintance and a trusted adviser mr meyer was in frequent contact with decedent after mrs chamberlain's death yet at trial mr meyer had no specific recollection of speaking with decedent about exhibit 5-e if decedent intended to disclaim using exhibit 5-e why did he total the values of the assets listed on exhibit 5-e to determine his gross assets but not reduce those totals by the values of the assets that he intended to disclaim we think that decedent intended exhibit 5-e to serve as the list of all assets how they are held that mr kadish referred to in his response to mr meyer on exhibit 4-d that they needed to prepare form_706 for mrs chamberlain's estate and to plan decedent's disclaimer and as a worksheet that enabled decedent to track his gross assets and determine when he would be receiving interest and dividend payments this explains why decedent began preparing exhibit 5-e after meeting with mr meyer and organized the listing of assets according to the dates that interest and dividend payments would be made rather than grouping the assets according to their source ie j jt t our conclusion is also supported by testimony about decedent's personality by mr meyer who had known decedent for many years as well as by dale decedent was very methodical he was an engineer he took very careful care of his finances he took pride in his ability to maintain control_over his life and his assets and so he would keep careful records of them and i was familiar with those records and would see them according to dale after mrs chamberlain's death decedent became increasingly cautious in the management of his finances he got to the point where he would check with me before he did anything and he did very little he owned stock he kept stock he owned bonds dhe held them he continually became more and more cautious de wouldn't do anything without checking with me he made very few investment changes what assets were disclaimed even assuming for the sake of argument that decedent had disclaimed something the question of what assets had been disclaimed would still be unresolved rather than resolving this question the inconsistencies in the testimony of the witnesses further convince us that decedent did not disclaim each of the witnesses has testified that decedent intended to disclaim all the probate assets yet there is just as much evidence that decedent had actually intended in order to maximize the use of the unified_credit to disclaim much more than just the probate assets according to dale decedent had planned to disclaim the amount that would absolutely minimize taxes down to the last dollar a basic step in any effort to minimize estate_taxes is the use of the unified credits of each spouse which allow property to pass to heirs without inclusion in the taxable_estate see sec_2010 manning et al supra pincite lft decedent sought to minimize his estate_taxes down to the last dollar he would have wanted to disclaim enough property to use fully the unified_credit in mrs chamberlain's estate in contradiction to his own testimony dale testified that while he and decedent were reviewing exhibit 5-e he decedent was talking about these the probate assets would be the assets he would disclaim the probate assets including the dollar_figure that would be used to pay dale's specific_bequest had a date of death value of dollar_figure yet the unified_credit available for mrs chamberlain's estate was dollar_figure thus unless decedent also disclaimed a portion of his survivorship interests in joint_tenancy property dollar_figure of the unified_credit would be wasted at trial mr meyer testified that decedent had expressed his intent to disclaim the probate assets this statement however contradicts exhibits 4-d and 9-i memoranda written by mr meyer and mr kadish's responses thereto and exhibit 8-h the disclaimer document that was prepared by mr kadish all exhibits clearly contemplate a disclaimer of joint_tenancy property to the extent necessary to use the full amount of the unified_credit after taking into account the probate assets in exhibit 4-d mr kadish's response to mr meyer illustrates that they were of the view that joint_tenancy property could be - al --- disclaimed and were indeed considering it thus when drafting exhibit 8-h mr kadish used dollar_figure as the amount that would be disclaimed which exceeded the value of the probate assets after deducting the dollar_figure needed to pay the specific_bequest mr kadish did not identify the specific assets to be disclaimed when he drafted exhibit 8-h because he and mr meyer planned to determine which assets would be disclaimed after all the probate and joint_tenancy assets were identified and valued as described in exhibit 9-i mr meyer planned to value mr chamberlain's survivorship interests in jointly held bonds and then disclaim however many bonds would be necessary to use fully the unified_credit i will need to make up a total list of joint bonds as well but we won't pick those up right now but we're going to have to make a quick decision let's get what were sic talking about we'll value them and then see how many more we want to add to the pile decedent never signed exhibit 8-h--not because a disclaimer was otherwise accomplished---but because as petitioner's counsel former disclaimer regulations in effect prior to decedent's death required a survivorship interest in a joint_tenancy to be disclaimed within months of the creation of the tenancy however by the time of mrs chamberlain's death it was generally accepted in the case of a unilaterally severable interest in a joint_tenancy that the date of death of the joint tenant was the starting point for measuring the timeliness of a disclaimer under sec_2518 see mcdonald v commissioner tcmemo_1989_140 on remand from 853_f2d_1494 8th cir irs action on decision date acknowledged at trial--of the inadvertence and oversight and negligence at myer wyse this signing exhibit 8-h was not carried through c no compliance petitioner's counsel has tried to cure the effects of the inadvertence by cobbling together a series of nondispositive documents and events these efforts are unavailing because substantial compliance cannot be predicated on lack of compliance contrary to petitioner's characterizations of the situation we do not find respondent's refusal to recognize the alleged disclaimer to be a rigid inequitable application of the regulations in the case at hand decedent failed to make an irrevocable and ungualified refusal in writing of an interest in property this was hardly a failure to comply with procedural or directory requirements decedent failed to execute a written document containing a manifestation of his intent to disclaim the assets marked j or any other interests in property and he therefore failed to comply with the essential requirements of sec_2518 see american air filter co v commissioner t c pincite tt his is not a case where the taxpayer has fulfilled all underlying requirements but failed to file evidence of such facts penn- dixie steel corp v commissioner t c pincite 61_tc_5 nor is it a case where the taxpayer's failure is only an oversight or mistake which was corrected immediately after discovery penn-dixie steel corp v commissioner supra pincite see haft trust v commissioner 61_tc_398 supplemented by 62_tc_145 and vacated and remanded 510_f2d_43 1st cir 41_tc_214 42_tc_72 see also judge posner's comments in prussner v united_states f 2d pincite the common_law doctrine_of substantial compliance should not be allowed to spread beyond cases in which the taxpayer had a good excuse though not a legal justification for failing to comply with either an unimportant requirement or one unclearly or confusingly stated in the regulations or the statute petitioner's evidence explanations and argument do not provide any valid substitute for decedent's failure to comply with sec_2518 what petitioner is seeking is not the application of the substantial compliance principle but an exemption from the clear requirement of the statute and regulations hewitt v commissioner t c pincite decedent did not substantially comply with the requirements of sec_2518 and did not disclaim any property for purposes of the federal estate_tax or of oregon law to reflect the foregoing decision will be entered under rule
